UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2013 Collins Alternative Solutions Fund Institutional Class (CLLIX) Class A (CLLAX) Investment Adviser Collins Capital Investments, LLC 806 Douglas Road Suite 570 Coral Gables, Florida 33134 Phone: 1-855-55-ALT-MF Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 9 SCHEDULE OF INVESTMENTS 13 SCHEDULE OF OPTIONS WRITTEN 24 SCHEDULE OF SECURITIES SOLD SHORT 25 SCHEDULE OF OPEN FUTURES CONTRACTS 27 SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 28 SCHEDULES OF INTEREST RATE SWAPS 30 STATEMENT OF ASSETS AND LIABILITIES 31 STATEMENT OF OPERATIONS 33 STATEMENT OF CHANGES IN NET ASSETS 34 FINANCIAL HIGHLIGHTS 35 NOTES TO FINANCIAL STATEMENTS 37 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT AND SUB-ADVISORY AGREEMENTS 54 NOTICE OF PRIVACY POLICY & PRACTICES 61 ADDITIONAL INFORMATION 62 Dear Shareholder, We are pleased to present the first fiscal half 2013 results for the Collins Alternative Solutions Fund (the “Fund”).During the six month period ended August 31, 2013, the Fund returned 2.42% versus -2.61% for the Barclays US Aggregate Total Return Index, 8.95% for the S&P 500 Total Return Index and 0.88% for the HFRX Global Hedge Fund Index.Annualized volatility for the Fund was 3.01% versus 2.89% for the Barclays US Aggregate Total Return Index and 12.54% for the S&P 500 Total Return Index.The Fund had a beta (based on daily returns from 04/30/12 (inception) through 8/31/13) to the Barclays US Aggregate Total Return Index of -0.11 and a beta to the S&P 500 Total Return Index of 0.14. Performance during the period was in line with expectations and we were particularly pleased to contribute positive performance during the turbulent period in May and June in the fixed income markets.All strategies except for Global Macro were positive during the period.Our top performing strategy was Long/Short Equity that benefited from activist positions where the manager successfully implemented change at the company.First, a holding in a telecom services provider was up significantly after the sale of a non-core asset generated greater than expected proceeds.The manager had been pushing the company to divest this division and return the cash to shareholders, which it did after its sale.Second, a position in a teen clothing retailer appreciated substantially after better than expected earnings and guidance was released.The manager had replaced the majority of the board and installed a new CEO.The new CEO has been successful in turning around the company and other investors have begun to buy into this “show me” story. Arbitrage was also a strong contributor during the period led by several event driven equity positions, idiosyncratic convertible bond positions and core long holdings in the auto, financial and mortgage servicer sectors.The strategy also profited from being short US Treasuries and high yield, which benefited from the selloff in fixed income that began in May.Reinsurance benefited from a portfolio that became fully invested during the period and the fact that the Atlantic hurricane season has been very slow.In addition, catastrophe bonds, the main instruments used in the Reinsurance strategy, are floating rate and should generally benefit from the rise in US Treasury rates.Our Long/Short Credit strategy generated positive performance during the period, despite a high yield market that sold off significantly in May and June.The manager has been very cautious in terms of the overall market and has been opportunistically trading around names with near term catalysts.This is currently being expressed via a portfolio of short duration names with call protection and increased dry powder to deploy opportunistically. Our Market Neutral strategy generated positive returns during the period driven by its portfolio of high dividend paying stocks.The gains in equities were partially offset by its volatility strategy which has had a headwind in the low equity volatility environment.Our Global Macro strategy was our sole detractor for the period.The strategy, which was our top performer in the previous six-month period, had gains in currency trading that were not enough to offset losses from emerging market interest rate positions.Due to the slowdown in many emerging market economies, the manager has been positioned for interest rates to rise slower than current market expectations.However, the liquidity flows out of the emerging markets have created distortions not seen since the Lehman crisis.The manager has reduced exposures and is focusing more on relative value opportunities in the current environment. We rebalanced the portfolio during the period several times to keep allocations in line with the opportunities for the strategies.We increased the allocation to Long/Short Equity strategy as we believe the environment for activist situations remain fertile.The manager 3 hascontinued to find compelling situations where stocks have fallen out of favor and where the manager can be the catalyst for change.We have been very pleased with the manager’s discipline in taking profits and rolling them into new situations instead of holding on for prospects of incremental upside that comes with greater downside risk.We also continue to monitor a robust pipeline of prospective managers for future additions to the Fund.We believe that event driven situations remain robust and have been our area of recent focus for a manager addition to the Fund.Below are the strategy allocations as of August 31, 2013. Collins Alternative Solutions Fund Strategy Allocations as of August 31, 2013 (Unaudited) Percentages are stated as a percentage of allocated capital. Investors got a glimpse of life in the post-Quantitative Easing (QE) world when the word “taper” was added to the financial lexicon.The mere discussion of less buying by the Fed roiled fixed income markets where complacency had set in and investors had come to accept paltry yields in the name of “safety.”However, after May and June, investors holding out hope that fixed income can still produce some yield and provide potential downside protection have been forced to face the stark reality that what they considered the safest part of their portfolio may now have the most danger.While inflation may not be an immediate threat, interest rate risk is very real and can rear its head in unexpected places.Many investors have been turning to “risk parity” strategies as an alternative to fixed income.These strategies have had a tailwind at their back as most asset classes have been increasing in tandem.The fixed income selloff laid bare the interest rate exposure that several components of these strategies have and the damage they can do when leverage is applied. The yield on the US 10 Year Treasury Note nearly doubled from early May to early September and the markets are still grappling with the implications of this dramatic change.It is hard to see how this change is the result of robust domestic growth or increased inflation expectations, which are the normal drivers of rates.If this is just the end of artificially low levels driven by Fed buying and we are returning to a level of normality, can such a fragile economy digest another one percent rise, and more importantly, will bond investors stick around to find out?We believe this issue may 4 continue to drive markets for the foreseeable future.We have yet to see the “great rotation” out of fixed income and into equities that many have forecasted.The money has come out of fixed income but into cash, which is not surprising as stocks have rallied significantly, earnings expectations have been muted and overall growth has been mediocre at best. We believe we are entering a market where the tide may no longer be lifting all boats and there may be increased dispersion amongst asset classes.We believe the best positioning in an economy that continues to muddle through and deal with a high level of uncertainty, is one that avoids interest rate risk, is diverse, nimble and focused on shorter dated, idiosyncratic situations that are not dependent on beta.Dislocations and sharp selloffs can often create the best risk adjusted returns if the “baby gets thrown out with the bath water” we are finding these in various asset classes.We are excited about the current environment and believe there are numerous opportunities for our strategies as market participants are forced to deal with risks that have been brushed under the rug for too long. Sincerely, Dorothy C. Weaver Michael J. Collins Stephen T. Mason CEO President Portfolio Manager Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Diversification does not assure a profit nor protect against risk in a declining market. Fund holdings and sector allocation are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please see the Schedule of Investments for complete fund holdings. Definitions: The Barclays US Aggregate Total Return Index is a broad base index that is often used to represent investment grade bonds being traded in the United States. The index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type. Most U.S. traded investment grade bonds are represented. Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues. The index includes US Treasury securities, US Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in the United States.The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy. The HFRX Global Hedge Fund Index, calculated by Hedge Fund Research, Inc., is designed to be representative of the overall composition of the hedge fund universe. It is comprised of all eligible hedge fund strategies, including but not limited to, convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage. The strategies are asset weighted based on the distribution of assets in the hedge fund industry. Volatility (also known as standard deviation) is a measure of variation or dispersion of returns from the average return. Beta represents the correlated ratio by which the fund’s returns moves in relation to a benchmark’s returns.A positive beta means the fund’s returns move up and down in proportion to the benchmark’s returns; a negative beta means the fund’s returns move up and down in opposition to the benchmark’s returns; a zero beta means the fund’s returns move independently to the benchmark’s returns.Duration measures the sensitivity of the price of a fixed-income investment to a change in interest rates. Duration is expressed as a number of years.Risk 5 parity generally refers to a strategy based on targeting of equal levels of risk across the various components of an investment portfolio. Mutual fund investing involves risk. Principal loss is possible. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The Fund invests in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Because the Fund may invest in Exchange-Traded Funds (“ETFs”) and Exchange-Traded Notes (“ETNs”), it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs and ETNs shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares. The value of ETNs may be influenced by the level of supply and demand for the ETN, volatility and lack of liquidity. The Fund may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in asset backed, mortgage backed, and collateralized mortgage backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. Sub-Advisers using different styles could experience overlapping security transactions. Certain Sub-Advisers may be purchasing securities at the same time other Sub-Advisers may be selling those same securities, which may lead to higher transaction expenses compared to a fund using a single investment management style. Must be preceded or accompanied by a prospectus. Distributor: Quasar Distributors, LLC. 6 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/13 - 8/31/13) for the Institutional Class shares and for the period since inception (7/31/13 - 8/31/13) for the Class A shares. Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. If you purchase Class A shares of the Fund, you will pay an initial sales charge of 5.00% when you invest.Class A shares are also subject to a contingent deferred sales charge for purchases made at the $1,000,000 breakpoint and redeemed within twelve months of purchase.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional 7 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Continued) (Unaudited) costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second lines of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/13 8/31/13 3/1/13 – 8/31/13* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.91%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial period).Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.49%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $12.70. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $12.63. Class A Beginning Ending Expenses Paid Account Value Account Value During Period 7/31/13 8/31/13 7/31/13 – 8/31/13* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 3.07%, multiplied by the average account value over the period, multiplied by 32/365 (to reflect the partial period).Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.69%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $2.19. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $2.21. 8 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Unaudited) The Fund seeks long-term capital appreciation through absolute returns while maintaining a low correlation over time with major equity and bond markets.The Adviser believes that the Fund’s investment objective of generating long term capital appreciation through absolute (positive) returns can be achieved by utilizing various investment strategies and allocating its assets among multiple Sub-Advisers.The strategies utilized are similar to investment strategies traditionally employed by hedge funds.To implement these strategies each Sub-Adviser uses various types of securities.The allocation of portfolio holdings as of August 31, 2013 is as follows: Allocation of Portfolio Holdings (as a percentage of net assets) **Valued at the net unrealized appreciation (depreciation). Total Returns as of August 31, 2013 Since Inception One Year (4/30/12) Institutional Class Shares 4.98% 4.48% Barclays U.S. Aggregate Total Return Bond Index (2.47%) (0.09%) S&P 500 Total Return Index 18.70% 14.92% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 1-855-55-ALT-MF. Continued 9 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the Fund’s inception date. The graph does not reflect any future performance. The Barclays U.S. Aggregate Total Return Bond Index is a broad-based index that is often used to represent investment grade bonds being traded in United States.The Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The Index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in U.S. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. Growth of $1,000,000 Investment *Inception Date 10 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Total Returns as of August 31, 2013 Since Inception (7/31/13) Class A Shares (1.68%) Barclays U.S. Aggregate Total Return Bond Index (0.51%) S&P 500 Total Return Index (2.90%) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 1-855-55-ALT-MF. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the Fund’s inception date. The graph does not reflect any future performance. The Barclays U.S. Aggregate Total Return Bond Index is a broad-based index that is often used to represent investment grade bonds being traded in United States.The Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The Index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in U.S. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. 11 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Growth of $10,000 Investment *Inception Date 12 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 34.50% Administrative and Support Services – 0.19% Angie’s List, Inc. (a) $ Air Transportation – 0.32% Delta Air Lines, Inc. (a)(d) Republic Airways Holdings, Inc. (a)(d) Spirit Airlines, Inc. (a) United Continental Holdings, Inc. (a)(d) Beverage and Tobacco Product Manufacturing – 0.25% Reynolds American, Inc. (d) Broadcasting (except Internet) – 0.10% Cumulus Media, Inc. (a)(d) Chemical Manufacturing – 1.34% Abbott Laboratories (d) Aptar Group, Inc. (d) Ecolab, Inc. (d) Johnson & Johnson (d) LyondellBasell Industries NV (d)(e) Mosaic Co. Xenoport, Inc. (a) Clothing and Clothing Accessories Stores – 2.91% Aeropostale, Inc. (a)(d) Foot Locker, Inc. (d) Nordstrom, Inc. (d) Wet Seal, Inc. (a)(d) Computer and Electronic Product Manufacturing – 0.94% Apple, Inc. (d) Cisco Systems, Inc. (d) Harris Corp. (d) QUALCOMM, Inc. (d) Silicon Motion Technology Corp. Zynga, Inc. (a)(d) The accompanying notes are an integral part of these financial statements. 13 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 34.50% (Continued) Credit Intermediation and Related Activities – 1.47% Bank of America Corp. (d) $ Bank of Montreal (d)(e) Commerce Bancshares, Inc. (d) DFC Global Corp. (a)(d) Encore Capital Group, Inc. (a)(d) Ezcorp, Inc. (a)(d) KKR Financial Holdings LLC (d) Nationstar Mortgage Holdings, Inc. (a)(d) Ocwen Financial Corp. (a)(d) Data Processing, Hosting and Related Services – 0.25% Automatic Data Processing, Inc. (d) Electrical Equipment, Appliance, and Component Manufacturing – 0.33% Corning, Inc. (d) Emerson Electric Co. (d) Fabricated Metal Product Manufacturing – 0.28% Ball Corp. (d) Crane Co. (d) Food and Beverage Stores – 0.23% Safeway, Inc. (d) Food Manufacturing – 0.75% General Mills, Inc. (d) Kellogg Co. (d) McCormick & Co, Inc. (d) Food Services and Drinking Places – 0.43% BJ’S Restaurants, Inc. (a) McDonald’s Corp. (d) Funds, Trusts, and Other Financial Vehicles – 0.24% American Capital Ltd. (a)(d) The accompanying notes are an integral part of these financial statements. 14 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 34.50% (Continued) Gasoline Stations – 0.09% Pantry, Inc. (a)(d) $ General Merchandise Stores – 0.25% Costco Wholesale Corp. (d) Health and Personal Care Stores – 0.15% Rite Aid Corp. (a)(d) Heavy and Civil Engineering Construction – 0.22% Fluor Corp. Insurance Carriers and Related Activities – 1.37% Aflac, Inc. (d) Assured Guaranty Ltd. (e) Berkshire Hathaway, Inc. (a)(d) Brown & Brown, Inc. (d) Hartford Financial Services Group, Inc. (d) Humana, Inc. (d) ING US, Inc. (a)(d) MBIA, Inc. (a)(d) MetLife, Inc. Prudential Financial, Inc. (d) UnitedHealth Group, Inc. (d) WellPoint, Inc. (d) Machinery Manufacturing – 0.76% Illinois Tool Works, Inc. (d) Joy Global, Inc. (d) Kulicke & Soffa Industries, Inc. (a)(d) Lam Research Corp. (a) Merchant Wholesalers, Durable Goods – 0.52% Delphi Automotive PLC (d)(e) Roundys, Inc. WW Grainger, Inc. (d) Merchant Wholesalers, Nondurable Goods – 0.75% Procter & Gamble Co. (d) The accompanying notes are an integral part of these financial statements. 15 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 34.50% (Continued) Merchant Wholesalers, Nondurable Goods – 0.75% (Continued) Sigma-Aldrich Corp. (d) $ Sysco Corp. (d) Mining (except Oil and Gas) – 3.00% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. (d) Silver Wheaton Corp. (d)(e) Stillwater Mining Co. (a)(d) Miscellaneous Manufacturing – 2.10% Baxter International, Inc. (d) Coach, Inc. (d) JAKKS Pacific, Inc. TearLab Corp. (a) Vivus, Inc. (a)(d) Miscellaneous Store Retailers – 0.12% Staples, Inc. (d) Nonmetallic Mineral Product Manufacturing – 0.23% Owens-Illinois, Inc. (a) Nonstore Retailers – 3.76% Nutrisystem, Inc. (d) Sotheby’s (d) ValueVision Media, Inc. (a) Nursing and Residential Care Facilities – 0.16% Emeritus Corp. (a)(d) Oil and Gas Extraction – 2.27% Abraxas Petroleum Corp. (a)(d) Bill Barrett Corp. (a)(d) Gran Tierra Energy, Inc. (a)(d) Helmerich & Payne, Inc. (d) Range Resources Corp. (d) Repsol SA (d) The accompanying notes are an integral part of these financial statements. 16 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 34.50% (Continued) Oil and Gas Extraction – 2.27% (Continued) SandRidge Energy, Inc. (a)(d) $ Stone Energy Corp. (a)(d) Ultra Petroleum Corp. (a)(d)(e) Paper Manufacturing – 0.26% Boise, Inc. (d) Domtar Corp. (d) Personal and Laundry Services – 0.23% Weight Watchers International, Inc. Petroleum and Coal Products Manufacturing – 1.15% Chevron Corp. (d) ConocoPhillips (d) Exxon Mobil Corp. Plastics and Rubber Products Manufacturing – 0.39% Berry Plastics Group, Inc. (a)(d) Goodyear Tire & Rubber Co. (a)(d) Primary Metal Manufacturing – 0.25% AK Steel Holding Corp. (a)(d) Allegheny Technologies, Inc. Printing and Related Support Activities – 0.09% RR Donnelley & Sons Co. (d) Professional, Scientific, and Technical Services – 0.10% CACI International, Inc. (a)(d) Quality Systems, Inc. Publishing Industries (except Internet) – 0.69% Microsoft Corp. (d) Oracle Corp. (d) The accompanying notes are an integral part of these financial statements. 17 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 34.50% (Continued) Publishing Industries (except Internet) – 0.69% (Continued) Symantec Corp. (d) $ Rail Transportation – 0.25% Norfolk Southern Corp. (d) Rental and Leasing Services – 0.27% United Rentals, Inc. (a)(d) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.71% Apollo Global Management LLC (d) Blackstone Group LP (d) Eaton Vance Corp. (d) KKR & Co. LP (d) Sporting Goods, Hobby, Musical Instrument, and Book Stores – 0.03% Barnes & Noble, Inc. (a)(d) Support Activities for Mining – 0.14% Vantage Drilling Co. (a)(d)(e) Telecommunications – 0.41% AT&T, Inc. (d) Verizon Communications, Inc. (d) Transportation Equipment Manufacturing – 1.90% Ford Motor Co. (d) General Motors Co. (a)(d) Lear Corp. (d) Lockheed Martin Corp. (d) Magna International, Inc. (d)(e) Polaris Industries, Inc. (d) Tenneco, Inc. (a)(d) Tower International, Inc. (a)(d) TRW Automotive Holdings Corp. (a)(d) United Technologies Corp. (d) WABCO Holdings, Inc. (a) The accompanying notes are an integral part of these financial statements. 18 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 34.50% (Continued) Utilities – 1.37% Dominion Resources, Inc. (d) $ Entergy Corp. (d) EQT Corp. (d) National Fuel Gas Co. (d) Northeast Utilities (d) Southern Co. (d) Waste Management and Remediation Services – 0.24% Waste Management, Inc. (d) Wholesale Electronic Markets and Agents and Brokers – 0.24% Genuine Parts Co. (d) TOTAL COMMON STOCKS (Cost $24,521,936) Principal Amount CORPORATE BONDS – 7.01% Ambulatory Health Care Services – 1.41% Prospect Medical Holdings, Inc. 8.375%, 05/01/2019 (b)(d) $ Credit Intermediation and Related Activities – 1.37% Burlington Holdings LLC 9.000%, 02/15/2018 (b) Funds, Trusts, and Other Financial Vehicles – 0.69% Prospect Capital Corp. 5.375%, 10/15/2017 Health and Personal Care Stores – 1.36% Rite Aid Corp. 6.750%, 06/15/2021 (b) Miscellaneous Manufacturing – 0.74% Callaway Golf Co. 3.750%, 08/15/2019 Telecommunications – 1.44% Intelsat Jackson Holdings SA 7.250%, 04/01/2019 TOTAL CORPORATE BONDS (Cost $5,170,003) The accompanying notes are an integral part of these financial statements. 19 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2013 (Unaudited) Principal Amount Value CONVERTIBLE BONDS – 6.25% Administrative and Support Services – 0.75% CBIZ, Inc. 4.875%, 10/01/2015 (b)(d) $ $ Beverage and Tobacco Product Manufacturing – 0.50% Vector Group Ltd. 15.148%, 11/15/2014 (d)(c) Chemical Manufacturing – 0.38% PDL BioPharma, Inc. 2.875%, 02/15/2015 (d) Credit Intermediation and Related Activities – 1.36% Encore Capital Group, Inc. 3.000%, 07/01/2020 (b) IAS Operating Partnership LP 5.000%, 03/15/2018 (b) Health and Personal Care Stores – 0.93% Omnicare, Inc. 3.750%, 04/01/2042 (d) Management of Companies and Enterprises – 0.80% Leucadia National Corp. 3.750%, 04/15/2014 Nonmetallic Mineral Product Manufacturing – 0.85% Cemex SAB de CV 3.250%, 03/15/2016 Oil and Gas Extraction – 0.68% McMoRan Exploration Co. 5.250%, 10/06/2013 (d) TOTAL CONVERTIBLE BONDS (Cost $4,324,722) EXCHANGE-TRADED FUNDS – 13.97% Funds, Trusts, and Other Financial Vehicles – 13.97% Industrial Select Sector SPDR Fund iShares Barclays 1-3 Year Credit Bond Fund (d) iShares Barclays Intermediate Credit Bond Fund (d) iShares Barclays MBS Bond Fund (d) The accompanying notes are an integral part of these financial statements. 20 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2013 (Unaudited) Principal Amount Value EXCHANGE-TRADED FUNDS – 13.97% (Continued) Funds, Trusts, and Other Financial Vehicles – 13.97% (Continued) iShares Floating Rate Bond Fund (d) $ $ iShares iBoxx $High Yield Corporate Bond Fund (d) Market Vectors Gold Miners Fund (d) Market Vectors Junior Gold Miners Fund (d) PowerShares Senior Loan Portfolio (d) SPDR S&P rust (d) Technology Select Sector SPDR Fund (d) TOTAL EXCHANGE-TRADED FUNDS (Cost $10,350,618) REAL ESTATE INVESTMENT TRUSTS – 0.42% Funds, Trusts, and Other Financial Vehicles – 0.20% American Capital Agency Corp. (d) Anworth Mortgage Asset Corp. (d) Real Estate – 0.12% Chatham Lodging Trust Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.10% American Capital Mortgage Investment Corp. (d) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $336,072) Contracts PURCHASED OPTIONS – 0.46% Call Options – 0.03% S&P 500 Index Expiration: September 2013, Exercise Price $1,680.00 10 Expiration: September 2013, Exercise Price $1,900.00 9 22 Expiration: September 2013, Exercise Price $1,900.00 9 23 Expiration: September 2013, Exercise Price $1,900.00 9 23 Expiration: September 2013, Exercise Price $1,900.00 9 22 Expiration: October 2013, Exercise Price $1,850.00 10 Expiration: October 2013, Exercise Price $1,900.00 10 50 The accompanying notes are an integral part of these financial statements. 21 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2013 (Unaudited) Notional Amount Value PURCHASED OPTIONS – 0.46% (Continued) Call Options – 0.03% (Continued) US Dollar / Swiss Franc Expiration: September 2013, Exercise Price $0.99 $ $ 64 Expiration: September 2013, Exercise Price $0.97 Expiration: October 2013, Exercise Price $0.96 TOTAL CALL OPTIONS Contracts Put Options – 0.43% Euro-Bund (e) Expiration: November 2013, Exercise Price $135.50 20 S&P 500 Index Expiration: September 2013, Exercise Price $1,600.00 10 Expiration: September 2013, Exercise Price $1,510.00 9 Expiration: September 2013, Exercise Price $1,560.00 9 Expiration: October 2013, Exercise Price $1,560.00 10 Expiration: October 2013, Exercise Price $1,560.00 10 Expiration: December 2014, Exercise Price $140.00 TOTAL PUT OPTIONS TOTAL PURCHASED OPTIONS (Cost $459,781) RIGHTS – 0.10% Chemical Manufacturing – 0.1% Sanofi Contingent Value Right Expiration: 12/31/2020 (a)(d)(e) TOTAL RIGHTS (Cost $75,103) Shares MUTUAL FUNDS – 4.92% Stone Ridge High Yield Reinsurance Risk Premium Fund Stone Ridge Reinsurance Risk Premium Fund TOTAL MUTUAL FUNDS (Cost $3,608,922) The accompanying notes are an integral part of these financial statements. 22 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 33.32% Money Market Funds – 33.32% Fidelity Institutional Money Market Portfolio, 0.190% (c)(d)(e) $ $ STIT – Liquid Assets Portfolio, 0.162% (c)(d) TOTAL SHORT-TERM INVESTMENTS (Cost $24,876,945) Total Investments (Cost $73,724,102) – 100.95% Liabilities in Excess of Other Assets – (0.95)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) 144A security is either fully or partially restricted to resale.The aggregate value of restricted securities at August 31, 2013 was$835,113 which represented 1.1% of net assets. (c) Variable rate security.The rate shown is as of August 31, 2013. (d) All or a portion of this security is pledged as collateral for written options and securities sold short. The aggregate value of these securities as of August 31, 2013 was $18,807,879.See Note 2 in the Notes to the Financial Statements. (e) Foreign issued security. The accompanying notes are an integral part of these financial statements. 23 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Options Written August 31, 2013 (Unaudited) Contracts Value CALL OPTIONS S&P 500 Index Expiration: September 2013, Exercise Price $16.40 10 $ Expiration: September 2013, Exercise Price $16.70 9 Expiration: September 2013, Exercise Price $16.60 9 Expiration: October 2013, Exercise Price $16.40 10 Expiration: October 2013, Exercise Price $16.40 10 Expiration: December 2014, Exercise Price $16.50 9 Expiration: December 2014, Exercise Price $18.00 22 Notional Amount US Dollar / Swiss Franc Expiration: September 2013, Exercise Price $0.01 9 Expiration: September 2013, Exercise Price $0.01 99 TOTAL CALL OPTIONS Contracts PUT OPTIONS Euro-bund Expiration: November 2013, Exercise Price $1.34 (a) 20 S&P 500 Index Expiration: September 2013, Exercise Price $16.40 10 Expiration: September 2013, Exercise Price $16.70 9 Expiration: September 2013, Exercise Price $16.60 9 Expiration: October 2013, Exercise Price $16.40 10 Expiration: October 2013, Exercise Price $16.40 10 Notional Amount US Dollar / Swiss Franc Expiration: October 2013, Exercise Price $0.01 TOTAL PUT OPTIONS TOTAL OPTIONS WRITTEN (Premiums Received $487,131) $ The accompanying notes are an integral part of these financial statements. 24 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short August 31, 2013 (Unaudited) Shares Value Acuity Brands, Inc. $ Amedisys, Inc. AO Smith Corp. Applied Indl Technologies Inc Com Beam, Inc. Boston Beer Co., Inc. Cabela’s, Inc. Callaway Golf Co. CarMax, Inc. Caseys General Stores, Inc. CBIZ, Inc. Cemex SAB de CV Chipotle Mexican Grill, Inc. CLARCOR, Inc. Consumer Staples Select Sector SPDR Fund(1) Cree, Inc. EastGroup Properties, Inc. Encore Capital Group, Inc. Equinix, Inc. Equity One, Inc. Financial Engines, Inc. FMC Corp. Graco, Inc. Green Mountain Coffee Roasters, Inc. Hospira, Inc. International Speedway Corp. iShares 20+ Year Treasury Bond Fund(1) iShares iBoxx $High Yield Corporate Bond Fund(1) iShares Russell 2000 Fund(1) Kellogg Co. Leucadia National Corp. Neogen Corp. Nordson Corp. Omnicare, Inc. PDL BioPharma, Inc. PetMed Express, Inc. Post Properties, Inc. Public Storage Rackspace Hosting, Inc. Regency Centers Corp. ResMed, Inc. Salesforce.com, Inc. Shutterfly, Inc. Skechers U.S.A., Inc. The accompanying notes are an integral part of these financial statements. 25 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short (Continued) August 31, 2013 (Unaudited) Shares Value SPDR Barclays High Yield Bond Fund ETF(1) $ Texas Industries, Inc. Tiffany & Co. Toro Co. Trimas Corp. TripAdvisor, Inc. United Parcel Service, Inc. Vail Resorts, Inc. Vector Group Ltd. Total Securities Sold Short (Proceeds $11,118,545) $ (1)Exchange-traded fund. The accompanying notes are an integral part of these financial statements. 26 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Futures Contracts August 31, 2013 (Unaudited) Number Unrealized of Contracts Notional Settlement Appreciation Description Sold Value Month (Depreciation) 90 Day Euro 15 $ Dec-15 $ mini MSCI Emerging Market 16 Sep-13 S&P 500 Emini 10 Sep-13 ) US 10YR Note 26 Sep-13 Total Futures Contracts Sold $ $ Number Unrealized of Contracts Notional Settlement Appreciation Description Purchased Value Month (Depreciation) RTS Index $ Sep-13 $ ) Total Futures Contracts Purchased $ $ ) The accompanying notes are an integral part of these financial statements. 27 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts August 31, 2013 (Unaudited) U.S. $ U.S. $ Unre- Forward Value at Value at alized Exp. Notional Currency to Aug. 31, Currency to Aug. 31, Appr. Date Amount be received be delivered (Depr.) 9/18/13 (b) U.S. Dollar $ Euro $ $ ) 9/18/13 (b) Australian Dollar U.S. Dollar ) 9/18/13 (b) U.S. Dollar Australian Dollar 9/18/13 (b) Euro U.S. Dollar 9/18/13 (b) U.S. Dollar Japanese Yen ) 9/18/13 (b) U.S. Dollar Turkish Lira 9/18/13 (b) Japanese Yen U.S. Dollar ) 9/18/13 (b) Russian Ruble U.S. Dollar ) Czech Republic 9/18/13 (b) U.S. Dollar Koruna ) 9/18/13 (b) Turkish Lira U.S. Dollar ) 9/18/13 (b) U.S. Dollar Russian Ruble 9/18/13 (h) U.S. Dollar Norwegian Krone 9/18/13 (b) Norwegian Krone U.S. Dollar ) Czech Republic 9/18/13 (h) Koruna U.S. Dollar 9/18/13 (b) Mexican Peso U.S. Dollar ) 9/18/13 (b) British Pounds U.S. Dollar ) 9/18/13 (b) U.S. Dollar British Pounds ) 9/18/13 (b) U.S. Dollar Hungarian Forint 9/18/13 (b) U.S. Dollar South African Rand 9/20/13 (b) Euro U.S. Dollar 9/18/13 (a) U.S. Dollar Mexican Peso 9/18/13 (b) U.S. Dollar Singapore Dollar 9/18/13 (b) Hungarian Forint U.S. Dollar ) 9/18/13 (b) U.S. Dollar Brazilian Real 9/18/13 (b) Brazilian Real U.S. Dollar ) South 9/18/13 (b) African Rand U.S. Dollar ) 9/18/13 (b) Swiss Franc U.S. Dollar 9/18/13 (b) U.S. Dollar Swiss Franc ) 10/11/13 (b) Turkish Lira U.S. Dollar ) 9/18/13 (b) Mexican Peso Euro ) 10/11/13 (d) U.S. Dollar Turkish Lira 9/18/13 (b) Thai Baht U.S. Dollar ) 9/18/13 (b) Polish Zloty U.S. Dollar 9/18/13 (b) Singapore Dollar U.S. Dollar ) 9/20/13 (b) Australian Dollar U.S. Dollar ) 9/18/13 (b) Indian Rupee U.S. Dollar ) 9/18/13 (h) Euro Polish Zloty ) The accompanying notes are an integral part of these financial statements. 28 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts (Continued) August 31, 2013 (Unaudited) U.S. $ U.S. $ Unre- Forward Value at Value at alized Exp. Notional Currency to Aug. 31, Currency to Aug. 31, Appr. Date Amount be received be delivered (Depr.) 9/18/13 (b) U.S. Dollar $ Indian Rupee $ $ Czech Republic 9/18/13 (h) Koruna Euro ) Czech Republic 9/18/13 (a) Euro Koruna 9/19/13 (a) Japanese Yen U.S. Dollar 9/20/13 (h) Brazilian Real U.S. Dollar ) 1/15/14 (f) U.S. Dollar Chinese Yuan ) 1/15/14 (e) U.S. Dollar New Taiwan Dollar 1/15/14 (b) Chinese Yuan U.S. Dollar New 1/15/14 (b) Taiwan Dollar U.S. Dollar ) 9/20/13 (a) U.S. Dollar Australian Dollar 9/20/13 (a) U.S. Dollar Brazilian Real 9/18/13 (c) U.S. Dollar Thai Baht 9/18/13 (d) Norwegian Krone Euro ) 9/18/13 (h) Mexican Peso Euro 9/18/13 (a) Euro Norwegian Krone 1/15/14 (b) U.S. Dollar Egyptian Pound ) 7/8/14 (h) U.S. Dollar Egyptian Pound ) 9/20/13 (a) Thai Baht U.S. Dollar ) 9/20/13 (g) U.S. Dollar Thai Baht 1/13/14 (a) U.S. Dollar Egyptian Pound ) 9/18/13 (d) Norwegian Krone Swedish Krona ) 9/18/13 (a) Swedish Krona Norwegian Krone Czech Republic 9/18/13 (d) Polish Zloty Koruna ) 9/18/13 (a) Japanese Yen New Zealand Dollar $ ) (a) Barclays Capital, Inc. is the counterparty for this open forward currency contract held by the fund as of August 31, 2013. (b) Citigroup Global Markets, Inc. is the counterparty for this open forward currency contract held by the fund as of August 31, 2013. (c) HSBC Securities, Inc. is the counterparty for this open forward currency contract held by the fund as of August 31, 2013. (d) BNP Paribas, is the counterparty for this open forward currency contract held by the fund as of August 31, 2013. (e) Merrill Lynch, Pierce, Fenner & Smith, Inc. is the counterparty for this openforward currency contract held by the fund as of August 31, 2013. The accompanying notes are an integral part of these financial statements. 29 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts (Continued) (f) UBS Securities, Inc. is the counterparty for this open forward currency contract held by the fund as of August 31, 2013. (g) Jefferies & Company, Inc. is the counterparty for this open forward currency contract held by the fund as of August 31, 2013. (h) Societe Generale, Inc. is the counterparty for this open forward currency contract held by the fund as of August 31, 2013. Schedule of Interest Rate Swaps August 31, 2013 (Unaudited) Unrealized Reference Pay/Receive Expiration Notional Appreciation/ Counterparty Entity Fixed Rate Fixed Rate Date Amount (Depreciation) Citibank N.A. Brazilian Real (BRL) Receive 8.155% 7/1/14 $ ) Citibank N.A. Brazilian Real (BRL) Receive 8.200% 7/1/14 ) Citibank N.A. Brazilian Real (BRL) Receive 9.070% 1/2/14 Citibank N.A. Norwegian Kroner (NOK) Receive 2.235% 8/14/16 $ ) The accompanying notes are an integral part of these financial statements. 30 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Assets and Liabilities August 31, 2013 (Unaudited) ASSETS Investments, at value (cost $73,724,102) $ Receivables: Unrealized appreciation on open swap contracts Unrealized appreciation on forward currency contracts Investments sold Swap Interest Receivable Fund shares sold Dividends and interest Deposits at brokers Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received $487,131) Short securities, at value (premiums received $11,118,545) Payables: Investments purchased To affiliates To advisor To custodian Dividends and interest on short positions Swap Interest Payable Fund shares redeemed Distribution fees 21 Unrealized depreciation on open swap contracts Unrealized depreciation on forward currency contracts Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ The accompanying notes are an integral part of these financial statements. 31 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Assets and Liabilities (Continued) August 31, 2013 (Unaudited) Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments Futures contracts Swap contracts ) Forward contracts ) Securities sold short ) Foreign currency translation ) Purchased options ) Written options NET ASSETS $ CLASS A SHARES Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering, and redemption price per share $ Maximum offering price per share ($10.56/0.95)(1) $ INSTITUTIONAL CLASS SHARES Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering, and redemption price per share $ (1)Reflects a maximum sales charge of 5.00%. The accompanying notes are an integral part of these financial statements. 32 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Operations For the Six Months Ended August 31, 2013 (Unaudited) INVESTMENT INCOME Dividend income(1) $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Dividend expense Administration and accounting fees Interest expenses Federal and state registration fees Audit and tax fees Transfer agent fees and expenses Chief Compliance Officer fees and expenses Legal fees Reports to shareholders Custody fees Trustees’ fees and related expenses Distribution fees – Class A 21 Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments Futures contracts ) Swap contracts ) Forward contracts Securities sold short ) Foreign currency translation ) Purchased options ) Written options ) Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Swap contracts Forward contracts ) Securities sold short ) Foreign currency translation Purchased options ) Written options ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ Net of $772 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 33 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Changes in Net Assets Six Months Ended August 31, Period Ended February 28, (Unaudited) FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on: Investments Futures contracts ) Swap contracts ) ) Forward contracts Securities sold short ) ) Foreign currency translation ) Purchased options ) ) Written options ) Net change in unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap contracts ) Forward contracts ) ) Securities sold short ) ) Foreign currency translation ) Purchased options ) Written options ) FROM DISTRIBUTIONS Net investment income – Institutional Class — ) Net realized gain on investments – Institutional Class — ) Net decrease in net assets resulting from distributions paid — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Proceeds from shares sold – Class A(2) — Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class — Payments for shares redeemed – Institutional Class ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ $ ACCUMULATED NET INVESTMENT (LOSS)/INCOME $ ) $ Fund commenced operations on April 30, 2012. The Class A shares commenced operations on July 31, 2013. The accompanying notes are an integral part of these financial statements. 34 COLLINS ALTERNATIVE SOLUTIONS FUND Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Institutional Class Six Months Ended Period August 31, Ended February 28, (Unaudited) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment loss(2) ) ) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income — ) From net realized gain on investments — — Total distributions paid — ) Net Asset Value, End of Period $ $ Total return(4)(5) % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(6) % % Excluding dividends, amortization and interest expense on short positions(6) % % After waivers and reimbursements of expenses(6) % % Excluding dividends, amortization and interest expense on short positions(6) % % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(6)(7) )% )% After waivers and reimbursements of expenses(6)(7) )% )% Portfolio turnover rate(5)(8) % % Fund commenced operations on April 30, 2012. Per share net investment loss was calculated using average shares outstanding. Less than 0.05 cent per share. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The net investment loss ratios include dividends, amortization and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statements. 35 COLLINS ALTERNATIVE SOLUTIONS FUND Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Class A Period Ended August 31, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments ) Total from investment operations ) Net Asset Value, End of Period $ Total return(3)(4) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(5) % Excluding dividends, amortization and interest expense on short positions(5) % After waivers and reimbursements of expenses(5) % Excluding dividends, amortization and interest expense on short positions(5) % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(5)(6) )% After waivers and reimbursements of expenses(5)(6) )% Portfolio turnover rate(4)(7) % Fund commenced operations on July 31, 2013. Per share net investment loss was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The net investment loss ratios include dividends, amortization and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statements. 36 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements August 31, 2013 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Collins Alternative Solutions Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust.The investment objective of the Fund is long-term capital appreciation through absolute returns while maintaining a low correlation over time with the major equity and bond markets.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Fund became effective on April 30, 2012 and commenced operations on April 30, 2012 and July 31, 2013 for the Institutional Class and Class A shares, respectively.Each class of shares has identical rights and privileges except with respect to distribution fees, and voting rights on matters affecting a single class of shares.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Collins Capital Investments, LLC (the “Adviser”), the Fund’s investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities including common stocks, convertible preferred stocks, exchange traded funds and rights, listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and ask prices on such day and will generally be classified as Level 2.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. 37 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements (Continued) August 31, 2013 (Unaudited) Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”).If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.The Funds’ Pricing Services use multiple valuation techniques to determine fair value.In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value.In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value and generally will be classified as Level 2.Fixed income securities including corporate bonds, convertible bonds and bank loans are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy.Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded and will generally be classified as Level 2.Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade.If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange of board of trade. Over-the-counter financial derivative instruments, such as foreign currency contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors.These contracts are normally valued on the basis of broker dealer quotations or a Pricing Service at the settlement price determined by the relevant exchange.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing 38 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements (Continued) August 31, 2013 (Unaudited) models.The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates.Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Statement of Assets and Liabilities. Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs.In the event the Adviser determines the price of a swap in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value procedures. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2013: 39 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements (Continued) August 31, 2013 (Unaudited) Level 1 Level 2 Level 3(3) Total Assets(1): Common Stocks $ $
